DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SHARON GODFREY,
                               Appellant,

                                     v.

               PEOPLE’S TRUST INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-901

                              [April 13, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William Haury, Jr., Judge; L.T. Case No. CACE18-
024020.

  Jose P. Font and Christopher Herrera of Font & Nelson, PLLC, Fort
Lauderdale, for appellant.

  Patrick M. Chidnese and Frieda C. Lindroth of Bickford & Chidnese,
LLP, Tampa, for appellee.

GROSS, J.

    Sharon Godfrey appeals a final summary judgment in favor of appellee
People’s Trust Insurance Company based on her failure to provide the
insurer with an executed sworn proof of loss before filing a lawsuit against
it. We reverse, concluding that a factual issue remains as to whether the
insurer was prejudiced by the insured’s failure to comply with a material
provision of the policy.

   In 2017, Godfrey purchased an all-risk homeowners insurance policy
from People’s Trust to protect her home.

    A condition of the policy provided that People’s Trust had “no duty to
provide coverage under this policy if the failure to comply with the
following duties is prejudicial to us.” One of those duties was to send to
People’s Trust, “within sixty (60) days after our request, your signed, sworn
proof of loss” containing certain details specified by the policy.
   Godfrey suffered a water loss on July 21, 2017, and she reported the
loss to People’s Trust on May 10, 2018. On May 11, the insurer wrote to
Godfrey and requested a sworn proof of loss in compliance with the policy.
People’s Trust followed up four times by requesting the sworn proof of
loss—on June 11, June 25, July 11, and July 24, 2018.

   Without executing a sworn proof of loss, Godfrey filed suit against
People’s Trust in October 2018.

    People’s Trust moved for summary judgment, arguing no coverage
existed because Godfrey’s failure to provide the insurer with a sworn proof
of loss was a material breach of the policy.

   The circuit court granted the motion for summary final judgment,
concluding that Godfrey had materially breached the policy.

   We conclude that the policy required Godfrey to file a sworn proof of
loss, and that the insurer did not waive this requirement. We write to
address the insurer’s argument that an insurer need not show prejudice
when the insured breaches a condition precedent to suit. See Edwards v.
SafePoint Ins. Co., 318 So. 3d 13, 18 (Fla. 4th DCA 2021); Rodrigo v. State
Farm Fla. Ins. Co., 144 So. 3d 690, 692 (Fla. 4th DCA 2014); Goldman v.
State Farm Fire Gen. Ins. Co., 660 So. 2d 300, 303 (Fla. 4th DCA 1995).

    The Edwards/Rodrigo/Goldman line of cases has no application here
on the issue of whether the insurer must show prejudice to secure a final
judgment when the insured breaches a material policy condition. The
People’s Trust’s policy expressly requires a showing of prejudice by stating
that the insurer had “no duty to provide coverage under this policy if the
failure to comply with the following duties is prejudicial to us.” (Emphasis
supplied).

   In a case construing the identical policy language in a People’s Trust
policy, we wrote that an insured’s “failure to comply with policy conditions
requires prejudice to insurer in order for that failure to constitute a
material breach and permit an insurer to deny coverage for a claim.
Whether insurer is prejudiced is a question of fact.” Arguello v. People’s
Trust Tr. Ins. Co., 315 So. 3d 35, 41–42 (Fla. 4th DCA 2021).

   An issue of fact remains as to whether Godfrey’s failure to file a sworn
proof of loss was “prejudicial” to People’s Trust within the meaning of the
policy.



                                     2
   We reverse the summary final judgment and remand for further
proceedings consistent with this opinion.

   Reversed and remanded.

MAY and CIKLIN, JJ., concur.

                          *       *        *

   Not final until disposition of timely filed motion for rehearing.




                                  3